Citation Nr: 0018442	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable (0 percent) 
evaluation assigned for chronic Achilles tendinitis of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
November 1997.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO), which, inter alia, granted service connection 
for chronic Achilles tendinitis of the left leg and assigned 
a noncompensable evaluation for that disability, effective 
November 29, 1997.  The veteran timely appealed that 
determination to the Board.

As the veteran has disagreed with the initial evaluation 
assigned, the Board has recharacterized that issue 
accordingly, in light of the distinction noted in Fenderson 
v. West, 12 Vet.App. 119, 126 (1999).

In August 1999, the Board remanded this case to the RO for 
further development, which has been accomplished.  However, 
as the denial of the claim has been continued, the case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Since service, the veteran's chronic Achilles tendinitis 
has been manifested by normal dorsiflexion, slight to 
moderate limitation of plantar flexion, and complaints of 
chronic pain and intermittent swelling.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for chronic 
Achilles tendinitis of the left leg have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes, 5003, 5024, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The history of the veteran's service-connected chronic 
Achilles tendinitis of the left leg may be briefly described.  
According to a service medical record dated on November 12, 
1991, the veteran was seen, in pertinent part, for complaints 
of left ankle and Achilles tendon pain.  At that time, the 
veteran reported that he did not have any history of trauma 
or fracture.  The diagnosis was mild Achilles tendinitis.  On 
November 25, 1991, the veteran was seen for complaints of 
mild Achilles tendon pain of approximately 3 weeks duration.  
The veteran reported that he had increased running and 
marching. The assessment was Achilles tendinitis.  In 
September 1994, the veteran was seen for complaints of left 
leg pain, especially while wearing boots, after he sustained 
a leg injury.  He reported that he previously experienced leg 
pain while on a "jump."  

Service medical records dated subsequently reveal that the 
veteran was seen on several occasions for follow-up 
evaluations of his left leg and ankle and that the diagnoses 
included left ankle pain, diffuse left ankle pain, probably 
overuse by history (tendinitis), most likely overuse 
tendinitis, left shin tibial pain, low-grade stress fracture 
of the left lower tibia, left ankle pain with a history of 
stress fracture, left Achilles tendinitis, rule out stress 
fracture healing, post tibia tendinitis versus reduced 
compartment syndrome, and chronic left Achilles tendinitis.  

In a Medical Evaluation Board (MEB) report dated in October 
1997, it was noted that the veteran was seen for chief 
complaints of heel pain of approximately 51/2 years' duration.  
At that time, the veteran reported complaints of pain 
worsened by walking, ruck marching, and running.  He said 
that his pain improved by being off his feet.  It was 
indicated that the veteran had a history of left heel pain 
since basic training when he had an acute increase in running 
and ruck marching; that he was given nonsteroidals for his 
left heel pain and a profile for prolonged rest from physical 
activity; and that he was repeatedly given nonsteroidals and 
profiles without improvement of his left heel pain.  It was 
also indicated that the veteran was then transferred to Korea 
where he was seen at Physical Therapy and diagnosed with 
chronic Achilles tendinitis; that he was seen by Orthopedics 
and given a permanent profile and then returned to Fort 
Bragg; and that he was sent back to Physical Therapy for 
repeat treatments and then sent to Podiatry who felt there 
was nothing more they could do.  It was further indicated 
that the veteran was still performing his military 
occupational specialty, but that he had pain every day in his 
left heel due to standing all day as a cook; and that he was 
unable to perform the standard physical therapy test or ruck 
march.  The Board determined that the diagnosis was chronic 
left Achilles tendinitis with normal ankle range of motion.  
The Board also determined that the veteran's medical 
condition prevented satisfactory performance of duty in his 
grade and primary military occupation specialty.  The Board 
further determined that the veteran should be discharged from 
active service with severance pay.

In the report of a Department of Veterans Affairs (VA) 
examination conducted in February 1998, the examiner 
concluded that the veteran had a diagnosis of a history of 
left Achilles tendinitis with no abnormality found on this 
examination.  The examiner also concluded that he was unable 
to find any residuals to Achilles.  At that time, the veteran 
reported a history of some soreness, as early as 1990, one or 
two about left heel cord.  The veteran complained of soreness 
and swelling of the left heel or ankle.  On examination, the 
veteran's ankles were symmetrical; his left Achilles tendon 
was in place; and there was no evidence of any tenderness or 
abnormal swelling appreciated.  He had excellent strength in 
his calf muscles.  Range of motion of his ankles were 20 
degrees on dorsiflexion and 30 degrees on plantar flexion.  
He easily stood on heels and tiptoes without pain.

In a rating action dated in April 1998, the RO granted 
service connection for chronic Achilles tendinitis of the 
left leg and assigned a noncompensable evaluation for that 
disability under the provisions of Diagnostic Code 5024 of 
the VA's Schedule for Rating Disabilities. 

As noted above, the Board remanded this matter in August 1999 
to afford the veteran a VA orthopedic examination to obtain 
findings to permit appropriate consideration of the factors 
listed in 38 C.F.R. § 4.40 and 4.45 and the Court's decision 
in DeLuca.  In compliance with the Board's instructions, the 
veteran was administered a VA orthopedic examination in March 
2000.  According to the report of the VA orthopedic 
examination, the examiner concluded that the veteran had a 
diagnosis of chronic Achilles tendinitis.  At that time, the 
veteran reported that he experiences pain on a daily basis 
during his work time at the post office where he stands, sits 
and sorts mail for two hours or so, then drives delivering 
mail using his left foot primarily when driving his car.  He 
said that he had a sharp feeling and associated with a 
feeling of soreness at times when he feels his heel in the 
area of the Achilles tendon.  He reported complaints of 
intermittent swelling in the Achilles tendon proximal area if 
he has severe pain and that the pain and swelling may last 
approximately a day.  He mentioned that he takes Motrin for 
some relief if his ankle is sore.  On examination, the 
Achilles areas were symmetrical in appearance.  The veteran 
said that he was not in pain at this examination.  He had no 
evidence of visible swelling.  On palpation, there was no 
evidence of tenderness over the left Achilles. There was no 
frank thickening or other alteration of the Achilles on 
palpation between the Achilles, ankle and malleoli or waist 
of the ankle.  The veteran was able to stand on his heels 
without pain and on tiptoes, and to rock back and forth from 
tiptoe to heel without pain.  The veteran was able to bear 
weight entirely on his right foot and bear weight entirely on 
the left foot without pain.  The veteran did knee bends 
without pain during this examination.  The left ankle did not 
exhibit any weakened movement or any incoordination or 
fatigue under the circumstances of this examination.  He did 
not have any additional degree of loss of motion secondary to 
pain, fatigue or incoordination.  The veteran was questioned 
as to whether the pain would significantly limit his 
functional ability when he did have more pain and use the 
left ankle repeatedly.  It was noted that the veteran's left 
ankle pain made the function of his job uncomfortable, but he 
was able to continue his job.  As far as would be known, the 
examiner noted that this would not limit to any functional 
degree the range of motion during his painful episodes.  
Range of motion of the left and right ankles was identical 
with 20 degrees on dorsiflexion and 40 degrees on plantar 
flexion.  On testing against resistance, the veteran did not 
experience any pain in the Achilles tendon.  However, on 
dorsiflexion against resistance, the veteran said he had 
discomfort or pain over the top portion of the Achilles 
tendon and a degree of discomfort anteriorly across the top 
of the waist of the ankle itself.  Upon palpation, there was 
no evidence of any tenderness and/or soreness.  X-rays of the 
left ankle were indicated to have been normal.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation higher than noncompensable for his 
chronic Achilles tendinitis of the left leg is plausible and, 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing the facts pertinent to his 
claim. Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If the 
disability at issue is of a musculoskeletal nature or origin, 
then VA may, in addition to applying the regular schedular 
criteria, consider granting a higher rating for functional 
impairment caused by pain, weakness, excess fatigability, or 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco v. Brown (7 Vet. App. 55, 58 
(1994))-that that the current level of disability is of 
primary importance when assessing an increased rating claim-
applies.   In the latter case, however, where, as here, the 
veteran has expressed dissatisfaction with the assignment of 
the initial noncompensable (0 percent) evaluation, the 
Francisco holding does not apply; rather, the VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  Although the RO did not 
explicitly consider the propriety of staged rating, as 
directed in the Board's remand, for the reasons explained 
below, a further remand for that purpose is unnecessary.

The veteran alleges that a higher evaluation is warranted 
because he has been experiencing increasing pain in his left 
Achilles tendon area, ankle and heel and limitation of motion 
in his left ankle.  He also asserts that he is unable to 
secure certain types of employment due to his disability.

The RO has evaluated the veteran's chronic Achilles 
tendinitis of the left leg, by analogy, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024, for tenosynovitis, which is 
rated as degenerative arthritis under Diagnostic Code 5003.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code of the joint 
involved, here Diagnostic Code 5271, for limitation of the 
ankle.  That diagnostic code, in turn, prescribes a 10 
percent evaluation for moderate limitation of motion and a 20 
percent evaluation for marked limitation of motion.  However, 
when limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 10 percent evaluation is assignable each such major 
joint or group of to be combined, not added.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Since his separation from active duty service, the veteran's 
chronic Achilles tendinitis has been manifested primarily by 
normal dorsiflexion, and slight to moderate limitation of 
plantar flexion.  The February 1998 VA orthopedic examination 
indicated that limitation of motion of the left ankle was 20 
degrees on dorsiflexion and 30 degrees on plantar flexion.  
Additionally, the March 2000 VA orthopedic 2000 reflected 
that limitation of motion of the left ankle was 20 degrees on 
dorsiflexion and 40 degrees on plantar flexion.  "Standard" 
ranges of ankle dorsiflexion and plantar flexion are 20 and 
45 degrees, respectively.  See 38 C.F.R. § 4.71, Plate II.  
These results show that the veteran's disability does not 
meet the criteria for a compensable evaluation, i.e., at 
least moderate limitation of left ankle motion.  Therefore, 
based strictly on range of motion studies, a compensable 
evaluation under Diagnostic Code 5271 is not warranted.  

However, some, albeit noncompensable, limitation of motion is 
shown.  Moreover, since his separation from active duty 
service, the veteran has consistently complained of left 
ankle and heel pain, worse on motion, confirmed by findings 
of discomfort or pain over the top portion of the Achilles 
tendon and a degree of discomfort anteriorly across the top 
of the waist of the ankle itself on dorsiflexion testing 
against resistance, and intermittent swelling.  These 
findings are indicative of painful motion, for which a 10 
percent evaluation is assignable, by analogy, under 
Diagnostic Code 5003.  See also 38 C.F.R. § 4.59 (recognizing 
the intention of the rating schedule to recognize painful 
motion as entitled to at least the minimum compensable 
evaluation for the joint).  

Clearly, functional loss due to pain has been considered in 
arriving at the decision to grant a 10 percent evaluation for 
the veteran's disability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 205-7.  However, in the absence 
of more significant clinical findings, entitlement to more 
than 10 percent is not established.  The veteran's pain is 
not shown to be so disabling as to result in greater 
limitation of motion than that contemplated by a 10 percent 
evaluation.  Indeed, the March 2000 examiner essentially 
offered that there was not indication (to include on the 
basis of the veteran's own assertions) that motion was 
further limited to any functional degree during the veteran's 
painful episodes.  

The Board also finds no basis for a higher evaluation under 
any other potentially applicable diagnostic code providing 
for more than a 10 percent evaluation.  Because range of 
motion in the ankle in all directions is shown, albeit less 
than normal on plantar flexion, he obviously does not have 
ankylosis, so he cannot receive a higher rating under 
Diagnostic Codes 5270 or 5272.  Similarly, there is no 
medical evidence indicating he has satisfied the criteria for 
a higher rating under Codes 5273 (for malunion of the ankle) 
or 5274 (for an astragalectomy).  Furthermore, even if his 
disability were evaluated, alternatively, under Diagnostic 
Code 5284 for residuals of foot injury, in the absence of 
more significant clinical findings, no more than a 10 percent 
evaluation, for moderate foot disability, would be 
assignable.  Moderately severe foot disability, for which the 
next higher 20 percent evaluation is assigned, simply is not 
shown.  Although the veteran complains of intermittent 
swelling, there is no medical evidence of swelling in the 
ankle, instability, or other pertinent deformity.

Additionally, there is no showing that, during any period 
since the veteran's discharge from service, the veteran's 
disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation (than assigned herein) on an extra-schedular 
basis.  For example, there is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Indeed, as the noted in the report of the March 
2000 examination, by the veteran's own report, his left ankle 
pain made the function of his job uncomfortable, but he was 
able to continue his job.  Moreover, the condition is not 
shown to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those noted above, the Board is not required to 
remand the increased rating claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the schedular criteria for a 10 
percent evaluation, but no more, are met.   Since the 10 
percent rating represents the maximum level of disability for 
the veteran's chronic Achilles tendinitis of the left leg 
since service, there is no basis for assigning a "staged 
rating" pursuant to Fenderson.


ORDER

An initial 10 percent evaluation for chronic Achilles 
tendinitis of the left leg is granted, subject to the laws 
and regulations governing the payment of VA monetary 
benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

